



Exhibit 10.4


DEED OF INDEMNIFICATION
This DEED OF INDEMNIFICATION (this “Deed”) is dated August 21, 2017 between (i)
Weatherford International Ltd., a Bermuda exempted company with its registered
office located at 2 Church Street, Clarendon House, Hamilton HM11, Bermuda (the
“Company”) and (ii) Karl Blanchard (“Indemnitee”).
WHEREAS, Weatherford International plc (“Weatherford Ireland”) is the Company’s
ultimate parent company;
WHEREAS, highly skilled and competent persons are becoming more reluctant to
serve public companies as directors, officers and or employees unless they are
provided with adequate protection through insurance and indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of such companies and uncertainties relating to
indemnification increase the difficulty of attracting and retaining such
persons;
WHEREAS, the Company and Indemnitee are aware of provisions under Irish law that
may limit the level of indemnification available to directors, officers and/or
employees of Weatherford Ireland;
WHEREAS, the Board has determined that an inability to attract and retain such
persons is detrimental to the best interests of the Company and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;
WHEREAS, the Company desires to ensure that Weatherford Ireland benefits from
the services of highly skilled and competent persons such as Indemnitee;
WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify Indemnitee to the fullest extent
permitted by Bermuda law so that Indemnitee will serve or continue to serve
Weatherford Ireland free from undue concern that Indemnitee will not be so
indemnified;
WHEREAS, the Company has requested that, at or following the date of this Deed,
Weatherford Ireland guarantee certain debt and take other actions for the
benefit of the Company. In partial consideration therefor, the Company has
agreed to provide, from time to time after the date of this Deed, indemnity and
other rights to the directors, officers and/or employees of Weatherford Ireland;
and
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of Weatherford Ireland and, as partial
consideration for agreeing to do so, the Company has agreed to enter into this
Deed with Indemnitee.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
ARTICLE 1
INTERPRETATION


1.1    In this Deed unless the context otherwise requires, the following words
and expressions shall have the following meanings:


“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act;







--------------------------------------------------------------------------------





“Assets” mean the assets (of any kind) owned by Weatherford Ireland, including,
without limitation, the securities of Weatherford Ireland’s Subsidiaries and any
of the assets owned by Weatherford Ireland’s Subsidiaries.
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act;
“Board” means the board of directors of the Company;
“Board Designee” means any officer or director of the Company as may be
designated by the Board from time to time to exercise the rights of the Board
Designee set forth in ARTICLE 5 in lieu of the Board unless otherwise determined
by the Board (it being acknowledged that the Board has authorized and approved
that any of the Chief Executive Officer or General Counsel of the Company may
act as a Board Designee under this Deed until such time as otherwise determined
by the Board); provided that no action taken by a Board Designee shall be valid
unless notice thereof is promptly delivered to the Board and any such action
shall not be in respect of any Proceedings to which such Board Designee was, is
or is reasonably expected to be a party and provided further that the Board may
revoke the powers of any Board Designee at any time by written notice to the
Board Designee; any such revocation shall not affect any prior act of a Board
Designee unless such act is determined by the Board to have been taken by the
Board Designee in bad faith;
“Business Day” means any day on which banks in Bermuda are open for business;
“Change in Control” means the occurrence of any event set forth in any one of
the following paragraphs:
any Person is or becomes the Beneficial Owner, directly or indirectly, of twenty
percent (20%) or more of either (A) the then outstanding registered shares of
Weatherford Ireland (the “Outstanding Company Registered Shares”) or (B) the
combined voting power of the then outstanding voting securities of Weatherford
Ireland entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”), excluding any Person who becomes such
a Beneficial Owner in connection with a transaction that complies with clauses
(A), (B) and (C) of paragraph (iii) below;
individuals, who, as of the date of this Deed, constitute the board of directors
of Weatherford Ireland (the “Incumbent Board”) cease for any reason to
constitute at least two-thirds (2/3) of the such board; provided that any
individual becoming a director subsequent to the date of this Deed whose
election, or nomination for election by Weatherford Ireland’s shareholders, was
approved by a vote of at least two-thirds (2/3) of the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or any other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the board of directors of Weatherford Ireland;
the consummation of an acquisition, reorganization, reincorporation,
redomestication, merger, amalgamation, consolidation, plan or scheme of
arrangement, exchange offer, business combination or similar transaction of
Weatherford Ireland or any of its Subsidiaries or the sale, transfer or other
disposition of all or substantially all of Weatherford Ireland’s Assets (any of
which a “Corporate Transaction”), unless, following such Corporate Transaction
or series of related Corporate Transactions, as the case may be, (A) all of the
individuals and Entities who were the Beneficial Owners, respectively, of the
Outstanding Company Registered Shares and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction own or beneficially own,
directly or indirectly, more than sixty-six and two-thirds percent (66-2/3%) of,
respectively, the Outstanding Company Registered Shares and the combined voting
power of the Outstanding Company Voting Securities entitled to vote generally in
the election of directors (or other governing body), as the case







--------------------------------------------------------------------------------





may be, of the Entity resulting from such Corporate Transaction (including,
without limitation, an Entity (including any new parent Entity) which as a
result of such transaction owns Weatherford Ireland or all or substantially all
of Weatherford Ireland‘s Assets either directly or through one (1) or more
Subsidiaries or Entities) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Registered Shares and the Outstanding Company Voting Securities, as the
case may be, (B) no Person (excluding any Entity resulting from such Corporate
Transaction or any employee benefit plan (or related trust) of Weatherford
Ireland or such Entity resulting from such Corporate Transaction) beneficially
owns, directly or indirectly, twenty percent (20%) or more of, respectively, the
then outstanding shares of common stock of the Entity resulting from such
Corporate Transaction or the combined voting power of the then outstanding
voting securities of such Entity except to the extent that such ownership
existed prior to the Corporate Transaction and (C) at least two-thirds (2/3) of
the members of the board of directors (or other governing body) of the Entity
resulting from such Corporate Transaction were members of the Incumbent Board at
the time of the approval of such Corporate Transaction; or
approval or adoption by the board of directors of Weatherford Ireland or the
shareholders of Weatherford Ireland of a plan or proposal which could result
directly or indirectly in the liquidation, transfer, sale or other disposal of
all or substantially all of Weatherford Ireland’s Assets or the dissolution of
Weatherford Ireland, excluding any transaction that complies with clauses (A),
(B) and (C) of paragraph (iii) above;
“Companies Act” means the Companies Act 1981 of Bermuda;
“Corporate Status” means the status of a person who is or was a director,
officer, employee, agent, or fiduciary of Weatherford Ireland or any other Group
Company, or is or was serving at the request of Weatherford Ireland and/or the
Company as a director, officer, employee, agent or fiduciary of any other
company, corporation, partnership, limited liability company, joint venture,
trust, employee benefit plan or other Entity or enterprise;
“Court” means the Supreme Court of Bermuda;
“Deed” means this Deed of Indemnification;
“Disinterested Director” means a director of the Company who is not or was not a
party to a Proceeding in respect of which indemnification is sought by
Indemnitee;
“Entity” means any corporation, partnership, association, joint-stock company,
limited liability company, trust, unincorporated organization or other business
entity.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time;
“Expenses” shall mean all costs, expenses, and obligations paid or incurred in
connection with investigating, litigating, being a witness in, defending or
participating in, or preparing to litigate, defend, be a witness in or
participate in any matter that is the subject of a Proceeding, including
attorneys’, experts’ and accountants’ fees and court costs;
“Group Companies” means Weatherford Ireland and each Subsidiary of Weatherford
Ireland (wherever incorporated or organized);
“Independent Counsel” means a law firm or a member of a law firm that neither is
presently nor in the past five years has been retained to represent: (i) the
Company, Weatherford Ireland or Indemnitee in any matter material to any such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict







--------------------------------------------------------------------------------





of interest in representing any of the Company, Weatherford Ireland or
Indemnitee in an action to determine Indemnitee’s right to indemnification under
this Deed;
“Parties” means the parties to this Deed collectively, and “Party” means any one
of them;
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) Weatherford Ireland or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under terms of an employee benefit
and compensation plans, agreements, arrangements, programs, policies, practices,
contracts or agreement of Weatherford Ireland and its Affiliated companies
(collectively, “Benefit Plans”), (iii) an underwriter temporarily holding
securities pursuant to an offering by Weatherford Ireland of such securities, or
(iv) a corporation or other Entity owned, directly or indirectly, by the
shareholders of Weatherford Ireland in the same proportions as their ownership
of registered shares of Weatherford Ireland;
“Proceeding” means any actual, threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other actual, threatened, pending or completed
proceeding, inquiry, hearing or investigation, whether civil, criminal,
administrative or investigative and whether formal or informal (including, but
not limited to, the investigation, defense, settlement or appeal of any of the
forgoing); and
“Subsidiary” means any majority-owned subsidiary of Weatherford Ireland or any
majority-owned subsidiary thereof, or any other Entity in which Weatherford
Ireland owns, directly or indirectly, a significant financial interest; provided
that the Chief Executive Officer of Weatherford Ireland designates such Entity
to be a Subsidiary for the purposes of this Agreement.


1.2    In this Deed unless the context otherwise requires:


(A)references to statutory provisions shall be construed as references to those
provisions as amended or re-enacted or as their application is modified by other
provisions from time to time and shall include references to any provisions of
which they are re-enactments (whether with or without modification);


(B)references to articles, sections and schedules are references to articles and
sections hereof and schedules hereto; references to sub-sections or paragraphs
are, unless otherwise stated, references to sub-sections of the section or
paragraphs of the schedule in which the reference appears;


(C)references to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine and/or neuter and vice
versa; and


(D)references to persons shall include companies, partnerships, associations and
bodies of persons, whether incorporated or unincorporated.


ARTICLE 2
AGREEMENT TO SERVE


Indemnitee agrees to serve as a director, officer and/or employee of Weatherford
Ireland. This Deed does not create or otherwise establish any right on the part
of Indemnitee to be and continue to be elected or appointed a director, officer
and/or employee of Weatherford Ireland or any other Group Company and does not
create an employment contract between Weatherford Ireland and Indemnitee or
between the Company and Indemnitee.







--------------------------------------------------------------------------------





ARTICLE 3
INDEMNITY OF DIRECTOR/OFFICER/EMPLOYEE


3.1    Subject to ARTICLE 10, the Company shall indemnify, defend and hold
harmless Indemnitee against all Expenses, damages, losses, liabilities,
judgments, penalties, fines and amounts paid in settlement if Indemnitee was or
is a party to or participant in, or is threatened to be made a party to or
participant in, any Proceeding, including a Proceeding brought by or in the
right of Weatherford Ireland and/or the Company, by reason of the fact or
assertion that Indemnitee is or was a director, officer, employee, agent, or
fiduciary of Weatherford Ireland and/or the Company or is or was serving at the
request of Weatherford Ireland and/or the Company as a director, officer,
employee, agent, or fiduciary of any other Group Company or any other company,
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other Entity or enterprise or by reason of anything
done or not done by Indemnitee in any such capacity.
 
3.2    Subject to ARTICLE 10, if Indemnitee is entitled under any provision of
this Agreement to indemnification for some or a portion of Expenses, damages,
losses, liabilities, judgments, penalties, fines and amounts paid in settlement,
but not the total amount thereof, the Company shall indemnify, defend and hold
harmless Indemnitee for such portion of the Expenses, damages, losses,
liabilities, judgments, penalties, fines, amounts paid in settlement and any
other amounts that Indemnitee becomes legally obligated to pay in connection
with any Proceeding to which Indemnitee is entitled.


3.3    Subject to ARTICLE 10, the Company shall indemnify, defend and hold
harmless Indemnitee against all Expenses, damages, losses, liabilities,
judgments, penalties, fines and amounts paid in settlement if Indemnitee was or
is a party to or participant in, or is threatened to be made a party to or
participant in, any Proceeding specifically related to Indemnitee’s Employment
Agreement with his prior employer dated September 23, 2016 or Indemnitee’s
Separation Agreement with his prior employer dated June 30, 2017 (the
“Separation Agreement”). Further, the Company agrees that in the event that
Indemnitee’s prior employer takes the position that Indemnitee has forfeited any
amounts due under the Separation Agreement by becoming employed by Weatherford
Ireland or a Subsidiary, the Company will pay or cause to be paid to Indemnitee
such amounts due under the Separation Agreement pursuant to its terms.
Indemnitee agrees to cooperate in good faith with the Company to seek any
available recourse on behalf of Indemnitee, Weatherford Ireland or the Company
for such amounts and any related damages under the Separation Agreement.


ARTICLE 4
INDEMNIFICATION FOR EXPENSES OF A WITNESS


Subject to ARTICLE 10, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding, Indemnitee shall be
indemnified by the Company against all Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection therewith.
ARTICLE 5
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION


5.1    Indemnitee shall request indemnification pursuant to this Deed by notice
in writing to the General Counsel of the Company. The General Counsel shall,
promptly upon receipt of Indemnitee’s request for indemnification, advise in
writing the Board and the Board Designee or such other person or persons
empowered to make the determination as provided in Section 5.2 that Indemnitee
has made such request for indemnification. Upon making such request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
hereunder and the Company shall have the burden of proof in the making of any
determination contrary to such presumption.







--------------------------------------------------------------------------------







5.2    Upon written request by Indemnitee for indemnification hereunder, the
entitlement of Indemnitee to indemnification pursuant to the terms of this Deed
shall be determined in the following circumstances and by the following person
or persons who, in each instance, shall be empowered to make such determination:


(a)if a Change in Control shall not have occurred,


(i)
by the Board, by a majority vote of the Disinterested Directors, or by the Board
Designee; or



(ii)
if such Board vote or the Board Designee determination under (a)(i) is not
obtainable or, even if obtainable, if such Disinterested Directors (by majority
vote) or the Board Designee so directs, by (y) Independent Counsel in a written
opinion to the Board and the Board Designee, a copy of which shall be delivered
to Indemnitee; or (z) a majority vote of the shareholders of the Company; and

(b)if a Change in Control shall have occurred,


(i)
by Independent Counsel in a written opinion to the Board and the Board Designee,
a copy of which shall be delivered to Indemnitee; or



(ii)
at Indemnitee’s sole option, Indemnitee shall have the right to direct that such
determination be made in the manner provided in Section 5.2(a); and



(c)if indemnification is requested under Section 3.3, entitlement to such
indemnification shall be automatic upon presenting satisfactory evidence of
Indemnitee’s claim to the General Counsel of the Company.


5.3    For purposes of Section 5.2(a)(ii), Independent Counsel shall be selected
by the Board or the Board Designee and approved by Indemnitee and for purposes
of Section 5.2(b), Independent Counsel shall be selected by Indemnitee. Upon
failure of the Board or the Board Designee to so select such Independent Counsel
or upon failure of Indemnitee to so approve, such Independent Counsel shall be
selected by a single arbitrator pursuant to the rules of the American
Arbitration Association. Such determination of entitlement to indemnification
shall be made not later than 60 days after receipt by the Company of a written
request for indemnification. Such request shall include documentation or
information which is reasonably necessary for such determination and which is
reasonably available to Indemnitee. Subject to ARTICLE 10, any Expenses incurred
by Indemnitee in connection with Indemnitee’s request for indemnification
hereunder shall be borne by the Company irrespective of the outcome of the
determination of Indemnitee’s entitlement to indemnification. If the person or
persons making such determination shall determine that Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such persons may, subject to ARTICLE 10, reasonably prorate such partial
indemnification among such claims, issues or matters in respect of which
indemnification is requested.


ARTICLE 6
ADVANCEMENT OF EXPENSES


All reasonable Expenses incurred by, and advances of disbursements required of,
Indemnitee in connection with any Proceeding and in connection with Indemnitee
seeking an adjudication or award in arbitration pursuant to this Deed shall, at
the request of Indemnitee, be paid by the Company in advance of the final
disposition of any such Proceeding, adjudication or arbitration as promptly as
possible, and in any







--------------------------------------------------------------------------------





event within twenty days after the receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time. Such statement or statements shall reasonably evidence the Expenses
incurred by, or disbursements required of, Indemnitee in connection therewith.
Notwithstanding any determination as to entitlement to indemnification made
pursuant to ARTICLE 5 or 7, Indemnitee agrees that it will forthwith (and, in
any event, not later than twenty days from the date the Company provides a
written demand therefor and irrespective of any appeal rights which the
Indemnitee may have or exercise) repay any advance of funds made by the Company
pursuant to this ARTICLE 6 in the event of any allegation of fraud or dishonesty
in the relevant Proceeding is proved against the Indemnitee. The Company shall
have the burden of proof in any determination under this ARTICLE 6. No amounts
advanced hereunder shall be deemed an extension of credit by the Company to
Indemnitee.
ARTICLE 7
REMEDIES OF INDEMNITEE IN CASES OF DETERMINATION NOT TO INDEMNIFY OR TO ADVANCE
EXPENSES OR FAILURE TO TIMELY PAY


7.1    In the event that: (a) a determination is made that Indemnitee is not
entitled to indemnification hereunder; (b) payment has not been timely made
following a determination of entitlement to indemnification pursuant to ARTICLE
5; or (c) Expenses or disbursements required of the Indemnitee are not advanced
pursuant to ARTICLE 6, Indemnitee shall be entitled to apply to the Court or any
other court of competent jurisdiction for a determination of Indemnitee’s
entitlement to such indemnification, indemnification payment or advance.


7.2    Alternatively to Section 7.1, Indemnitee, at Indemnitee’s sole option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the rules of the American Arbitration Association, such award to be made
within sixty days following Indemnitee’s filing of the request for arbitration.
The Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration or any other claim.


7.3    A judicial proceeding or arbitration pursuant to this ARTICLE 7 shall be
made de novo and Indemnitee shall not be prejudiced by reason of a determination
otherwise made hereunder (if so made) that Indemnitee is not entitled to
indemnification. If the court or arbitrator shall determine that Indemnitee is
entitled to any indemnification or advance hereunder, the Company shall pay all
reasonable Expenses actually incurred by Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate proceedings) (the “Article 7 Expenses”); provided that the Indemnitee
agrees that it will forthwith (and, in any event, not later than twenty days
from the date the Company provides a written demand therefor and irrespective of
any appeal rights which the Indemnitee may have or exercise) repay such Article
7 Expenses in the event that any allegation of fraud or dishonesty is proved
against the Indemnitee in the Proceeding in respect of which the Indemnitee was
seeking indemnification or an advance of monies hereunder.


ARTICLE 8
OTHER RIGHTS TO INDEMNIFICATION


8.1    The indemnification and advancement of Expenses provided by this Deed
shall not be deemed exclusive of any other right to which Indemnitee previously,
now or in the future may be entitled under any provision of the Company’s
memorandum of association, bye-laws, any other agreement (including any
agreement between Indemnitee and any other Group Company), vote of shareholders
of the Company, the Board or Disinterested Directors, provision of law, or
otherwise; provided that the Company shall not be obligated under this Deed to
make any payment pursuant to this Deed for which payment has been actually made
to or on behalf of Indemnitee by or on behalf of any of the Group Companies
under any insurance policy or other indemnity provision, except in respect of
any excess beyond the amount paid under any such insurance policy or other
indemnity provisions.







--------------------------------------------------------------------------------





8.2    In the event of any payment under this Deed, the Group Companies shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute at the request of the Company all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company and/or Weatherford Ireland to
bring suit to enforce such rights.


ARTICLE 9
ATTORNEYS’ FEES AND OTHER EXPENSES TO ENFORCE DEED


In the event that Indemnitee is subject to or intervenes in any Proceeding in
which the validity or enforceability of this Deed is at issue or seeks an
adjudication or award in arbitration to enforce Indemnitee’s rights under, or to
recover damages for breach of, this Deed, Indemnitee, if Indemnitee prevails in
whole or in part in such action, shall, subject to ARTICLE 10, be entitled to
recover from the Company and shall be indemnified by the Company against, any
Expenses reasonably incurred by Indemnitee; provided that in bringing any action
for adjudication or award in arbitration to enforce Indemnitee’s rights,
Indemnitee acted in good faith.
ARTICLE 10
LIMITATION OF INDEMNIFICATION


Notwithstanding any other terms of this Deed, nothing herein shall indemnify
Indemnitee against, or exempt Indemnitee from, any liability arising from or in
connection with or in respect of Indemnitee’s fraud or dishonesty proved against
the Indemnitee; provided that, to the extent Bermuda applicable law changes
after the date of this Deed so that the Company may, under such law, at the
applicable time, indemnify Indemnitee to an extent greater than provided in this
Deed (as a result of the restrictions contained herein or current law), the
Company shall indemnify Indemnitee to the fullest extent permitted under
applicable law at such time, as so changed.
ARTICLE 11
LIABILITY INSURANCE


To the extent the Company maintains an insurance policy or policies providing
directors’, officers’ and employees’ liability insurance, Indemnitee shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any Company director, officer
or employee.
ARTICLE 12
DURATION OF DEED


This Deed shall apply with respect to Indemnitee’s occupation of any of the
position(s) described in Section 3.1 of this Deed prior to the date of this Deed
and with respect to all periods of such service after the date of this Deed,
even though Indemnitee may have ceased to occupy such positions(s).


ARTICLE 13
NOTICE OF PROCEEDINGS BY INDEMNITEE


13.1    Indemnitee agrees promptly to notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding which may be subject to
indemnification hereunder; provided that the failure to so notify the Company
will not relieve the Company from any liability it may have to Indemnitee except
to the extent that such failure materially







--------------------------------------------------------------------------------





prejudices the Company’s ability to defend such claim. With respect to any such
Proceeding as to which Indemnitee notifies the Company of the commencement
thereof:


(a)    the Company will be entitled to participate therein at its own expense;
and


(b)    except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election so to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Deed for any Expenses subsequently incurred by Indemnitee in connection
with the defense thereof other than, subject to ARTICLE 10, reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the fees and Expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee and not subject to
indemnification hereunder unless (a) the employment of counsel by Indemnitee has
been authorized by the Company; (b) in the reasonable opinion of counsel to
Indemnitee there is or may be a conflict of interest between the Company and
Indemnitee in the conduct of the defense of such Proceeding; or (c) the Company
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases, subject to ARTICLE 10, the reasonable Expenses of counsel
shall be at the expense of the Company.


13.2    Neither the Company nor Indemnitee shall settle any claim without the
prior written consent of the other (which shall not be unreasonably withheld,
conditioned or delayed).


ARTICLE 14
NOTICES


Any notice required to be given hereunder shall be in writing in the English
language and shall be served by sending the same by prepaid recorded post,
facsimile, email or by delivering the same by hand to the address of the Party
or Parties in question as set out below (or such other address as such Party or
Parties shall notify the other Parties of in accordance with this ARTICLE 14).
Any notice sent by post as provided in this ARTICLE 14 shall be deemed to have
been served five Business Days after dispatch and any notice sent by facsimile
or email as provided in this ARTICLE 14 shall be deemed to have been served at
the time of dispatch and in proving the service of the same it will be
sufficient to prove in the case of a letter that such letter was properly
stamped, addressed and placed in the post; and in the case of a facsimile or
email that such facsimile or email was duly dispatched to a current facsimile
number or email address of the addressee.
Company -
Weatherford International Ltd.
c/o Weatherford International, LLC
2000 St. James Place
Houston, TX 77056
Attn: General Counsel
Email:    LegalWeatherford@weatherford.com














--------------------------------------------------------------------------------







Indemnitee -
Name:
Karl Blanchard
Address:
9172 Roundtree Drive
 
Highlands Ranch, CO 80126



ARTICLE 15
MISCELLANEOUS


15.1    Notwithstanding the expiration or termination of this Deed howsoever
arising, such expiration or termination shall not operate to affect such of the
provisions hereof as are expressed or intended to remain in full force and
effect.


15.2    If any of the sections, conditions, covenants or restrictions of this
Deed or any deed or document emanating from it shall be found to be void but
would be valid if some part thereof were deleted or modified, then such section,
condition, covenant or restriction shall apply with such deletion or
modification as may be necessary to make it valid and effective so as to give
effect as nearly as possible to the intent manifested by such section,
condition, covenant or restriction.


15.3    This Deed shall be binding upon the Company and its successors and
assigns (including any transferee of all or substantially all of its assets and
any successor or resulting company by any Corporate Transaction or otherwise)
and shall inure to the benefit of Indemnitee and Indemnitee’s spouse, assigns,
heirs, estate, devises, executors, administrators or other legal
representatives.


15.4    This Deed constitutes the entire agreement between the Parties relating
to the matters covered hereby; provided that this Deed shall not supersede any
other indemnification agreement between Indemnitee and Weatherford Ireland or
any Group Company (other than the Company) or any indemnification obligation of
Weatherford Ireland or any Group Company to Indemnitee.


15.5    No provision in this Deed may be amended unless such amendment is agreed
to in writing and signed by Indemnitee and by a duly authorized officer of the
Company. No waiver by either Party of any breach by the other Party of any
condition or provision of this Deed to be performed by such other Party shall be
deemed a waiver of any other condition or provision hereof (whether similar or
dissimilar) nor shall such waiver constitute a continuing waiver. Any waiver
must be in writing and signed by Indemnitee or a duly authorized officer of the
Company, as the case may be.


15.6    The headings in this Deed are inserted for convenience only and shall
not affect the construction of this Deed.


15.7    This Deed may be executed in counterparts each of which when executed
and delivered shall constitute an original but all such counterparts together
shall constitute one and the same instrument.


15.8    The terms and conditions of this Deed and the rights of the parties
hereunder shall be governed by and construed in all respects in accordance with
the laws of the Islands of Bermuda. The Parties to this Deed hereby irrevocably
agree that the courts of Bermuda shall have non-exclusive jurisdiction in
respect of any dispute, suit, action, arbitration or proceedings (“Deed
Proceedings”) which may arise out of or in connection with this Deed and waive
any objection to Deed Proceedings in the courts of Bermuda on the grounds of
venue







--------------------------------------------------------------------------------





or on the basis that the Deed Proceedings have been brought in an inconvenient
forum; provided that any matters that are referred to arbitration pursuant to
Section 5.3 or 7.2 shall be exclusively determined by such arbitral proceedings
which shall be conducted by a single arbitrator, in the English language and in
Houston, Texas, USA.


15.9    All payments made by the Company to Indemnitee hereunder shall be deemed
to have been made in the ordinary course of business of the Company, and shall
not be deemed to be extraordinary payments.


15.10    The Company expressly confirms and agrees that it has entered into this
Deed and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve, continue to serve and to take on additional service for or
on behalf of Weatherford Ireland, and the Company acknowledges that Indemnitee
is relying upon this Deed in serving, continuing to serve and taking on
additional service for or on behalf of Weatherford Ireland.


(Remainder of page intentionally left blank)





















--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, have duly
executed this Deed as deed and delivered it on the date first written above.


SIGNED as a DEED
)
 
 
 
by Tan Kah Huan
)
 
 
 
authorized signatory for
)
 
 
 /s/ Tan Kah Huan
Weatherford International Ltd.
)
 
 
 
 
 
 
 
 
 
in the presence of:
 
 
 
 
 
 
 
 
 
 
Witness:
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




SIGNED as a DEED
)
 
 
 
by Karl Blanchard
)
 
 
/s/ Karl Blanchard
 
 
 
 
 
 
in the presence of:
 
 
 
 
 
 
 
 
 
 
Witness:
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







































[Signature Page to Bermuda Indemnity Agreeement]







--------------------------------------------------------------------------------












